SUPPLEMENT DATED OCTOBER 26, 2010 TO PROSPECTUS DATED MAY 1, 1994 FOR WRL FREEDOM SP+® and TO PROSPECTUS DATED MAY 1, 1989 FOR THE EQUITY PROTECTOR Each An Individual Flexible Premium Variable Life Insurance Policy Issued through WRL Series Life Account By Western Reserve Life Assurance Co. of Ohio This Supplement modifies certain information contained in your WRL Freedom SP+® and The Equity Protector prospectuses.Please read it carefully and retain it for future reference.All terms that are not defined in this supplement shall have the same meanings as the same terms used in the prospectuses. The following paragraph is added to section entitled “General Provisions – Change of Owner or Beneficiary” in your prospectus: Change of Ownership: No designation or change in designation of an owner will take effect unless we receive written request thereof. The request will take effect as of the date we receive it, in good order, at our mailing address, or by fax at our administrative office (1-727-299-1620), subject to payment or other action taken by us before it was received. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
